BASKIN, Judge
(dissenting).
Before adjudicating a child dependent, the trial court must either obtain the consent of both parents or, in the absence of consent, conduct an adjudicatory hearing prior to ruling in accordance with the requirements of Chapter 39, Florida Statutes (1981). Florida Rule of Juvenile Procedure 8.130(a)(2) requires the court to determine that a parent’s consent has been given knowingly and voluntarily. It states:
In dependency proceedings, the parent, custodian, or any other party except the petitioner may at any hearing after the filing of the petition admit or deny the allegations of the petition or consent to the court adjudicating the child dependent. The court shall determine that the admission or consent is made voluntarily
*1298and with a full understanding of the nature of the allegations and the possible consequences of such admission or consent. (emphasis added).
Because the record discloses neither colloquy with the court nor that the child’s father knowingly consented to an adjudication of dependency and instead reveals that he understood adjudication would be withheld, I dissent. I would reverse.